


116 HR 2293 IH: Protecting Access to Wheelchairs Act
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2293
IN THE HOUSE OF REPRESENTATIVES

April 12, 2019
Mr. Larson of Connecticut (for himself, Mr. Zeldin, Ms. Stefanik, Mr. Fitzpatrick, Mr. Higgins of New York, Mr. Tonko, Mr. Kelly of Pennsylvania, Mr. Emmer, Mr. Rush, Ms. Clarke of New York, Mr. Langevin, Mr. Swalwell of California, Ms. Jayapal, Mr. Sires, Mr. Connolly, Mr. Ruppersberger, Mr. DeFazio, Mr. Meeks, Mr. Loebsack, Mr. King of New York, Mr. Espaillat, Ms. Bonamici, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to exclude complex rehabilitative manual wheelchairs from the Medicare competitive acquisition program, and for other purposes.

 
1.Short titleThis Act may be cited as the Protecting Access to Wheelchairs Act.  2.Exclusion of complex rehabilitative manual wheelchairs from Medicare competitive acquisition program; Non-application of Medicare fee-schedule adjustments for certain wheelchair accessories and cushions (a)Exclusion of complex rehabilitative manual wheelchairs from competitive acquisition programSection 1847(a)(2)(A) of the Social Security Act (42 U.S.C. 1395w–3(a)(2)(A)) is amended— 
(1)by inserting , complex rehabilitative manual wheelchairs (as determined by the Secretary), and certain manual wheelchairs (identified, as of October 1, 2018, by HCPCS codes E1235, E1236, E1237, E1238, and K0008 or any successor to such codes) after group 3 or higher; and (2)by striking such wheelchairs and inserting such complex rehabilitative power wheelchairs, complex rehabilitative manual wheelchairs, and certain manual wheelchairs. 
(b)Non-Application of Medicare fee schedule adjustments for wheelchair accessories and seat and back cushions when furnished in connection with complex rehabilitative manual wheelchairs 
(1)In generalNotwithstanding any other provision of law, the Secretary of Health and Human Services shall not, during the period beginning on July 1, 2019, and ending on December 31, 2020, use information on the payment determined under the competitive acquisition programs under section 1847 of the Social Security Act (42 U.S.C. 1395w–3) to adjust the payment amount that would otherwise be recognized under section 1834(a)(1)(B)(ii) of such Act (42 U.S.C. 1395m(a)(1)(B)(ii)) for wheelchair accessories (including seating systems) and seat and back cushions when furnished in connection with complex rehabilitative manual wheelchairs (as determined by the Secretary), and certain manual wheelchairs (identified, as of October 1, 2018, by HCPCS codes E1235, E1236, E1237, E1238, and K0008 or any successor to such codes). (2)ImplementationNotwithstanding any other provision of law, the Secretary may implement this subsection by program instruction or otherwise. 

